DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
The claim 20 recites the limitations of generating a tissue classification volume and classifying each voxel including healthy tissue and unhealthy tissue voxels.  These limitations, as drafted, are a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Even with the generic recitation of “executable by a workstation, as amended in claim 20, nothing in the claim elements precludes the steps from practically being performed in the mind.  The generating of a tissue classification volume, as written, is merely extra-solution activity (i.e. data gathering) and the classification of each voxel as a healthy tissue voxel and an unhealthy tissue voxel can be practically performed in the mind. (Prong 1)
The claim recites the combination of generating and classifying.  Both the generating and classifying steps are recited at a high level of generality.  There are no additional elements to integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. (Prong 2A)
 The judicial exception is not integrated into a practical application.  As discussed with respect to Step 2A Prong Two, there are no additional elements to integrate the abstract idea into a practical application.  The same analysis applies in Prong 2B, i.e., even considering a generic workstation to perform the method steps, provides mere instructions to apply an exception using a generic processor would not integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as stated.
Similarly, claims 22-25 rely on known mathematical concepts which are recited at a high level of generality.  There are no additional elements to integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea.  There is no recited structure to apply the method steps which would integrate the abstract idea into a practical application.  The claims do not disclose any structure to perform the steps and could be practically performed in the mind.  Even assuming there is an inherent processor, nothing in the claim elements precludes the steps, mere instructions to apply an exception would not integrate a judicial exception into a practical application as discussed above.
Response to Arguments
Applicant's arguments filed September 13th, 2022 have been fully considered but they are not persuasive.
Applicant states the claimed subject matter of independent claim 21 includes “generating a tissue classification volume of the anatomical tissue derived from a spatial registration and an image extraction of at least one MRI feature and at least one ultrasound image feature of the anatomical tissue”, which involves the non-abstract act of image processing a MRI of the anatomical tissue and an ultrasound image that transforms these multi-modality images into a tissue classification volume.  Moreover, the human mind alone is incapable of imaging processing MRI of the anatomical tissue and an ultrasound image of the anatomical tissue that transforms these multi-modality images into a tissue classification volume.
Even assuming arguendo that independent claim 21 recites an abstract idea, independent claim 21 improves the technical field of diagnostic imaging of anatomical tissue by “classifying each voxel of the tissue classification volume as one of a plurality of tissue types including at least a healthy tissue voxel and an unhealthy tissue voxel.
Examiner’s position is claim 21 as written merely generates, by a workstation, “a tissue classification volume…” without stating any particulars as to how this is performed.  Generating the tissue classification volume can simply require generating data which is already stored on the workstation.  
Claim 21 differs from claim 1 in that it does not require the particulars of generating at least one MRI feature of the anatomical tissue using at least one MRI system, generating at least one ultrasound image feature of the anatomical tissue using at least one ultrasound system and then subsequently using that acquired data to generate a tissue classification volume and then classify said volume.  Examiner suggests amending the claim to disclose the same combination of features as set forth in the system claims.
Examiner’s position is Applicant states the classification step improves the technical field of diagnostic imaging of anatomical tissue, but does not provide any evidence other than to reiterate the claim language of claim 21.  A bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art is not sufficient to determine the claim improves existing technology.  Classification of tissue as healthy and unhealthy is well-known and conventional in order to perform image diagnostics.  The claim does not provide any details to distinguish the classification of the claimed invention from the classification known in the art as it is disclosed at a high level of generality.  Further, the specification states the term “tissue classification” as well as related terms are to be broadly interpreted as known in the art of the present invention (p.6, para 1).  This disclosure and the associated disclosure regarding tissue classification in the specification does not provide a technical explanation of the asserted improvement.
The classification of each voxel as a healthy tissue voxel and an unhealthy tissue voxel is only disclosed at a high level of generality and does not detail a specific method of determining a healthy tissue voxel and an unhealthy tissue voxel to then classify each voxel.  Simply classifying as healthy or unhealthy, as claimed, can be practically performed by the mind. 
Examiner suggests amending claim 21 to disclose the same combination of features as set forth in system claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793